Action by plaintiff wife to recover damages for burns sustained in the bathroom of an apartment house in which she was a tenant. Companion action by plaintiff husband for expenses and loss of services. Judgment for the defendant reversed on the law and the facts and a new trial granted, with costs to abide the event. The manner of submission to the jury was of so confusing a character as to preclude fair consideration by the jury of the plaintiffs’ contentions. The interests of justice require that there be a new trial. Close, P. J., Carswell, Johnston, Lewis and Aldrich, JJ., concur.